Title: To George Washington from John Henderson, 9 December 1781
From: Henderson, John
To: Washington, George


                        
                            Sir
                            Philadelphia Decr 9th 1781.
                        
                        With the highest Respect I beg leave to represent to Your Excellency, That from sundry adverse circumstances,
                            the principal of which are the loss of that firmness of Health and Constitution so absolutely requisite in the Soldier to
                            undergo the necessary Fatigues of the Field as I formerly have done; and being necessarily reduced to necessitous
                            circumstance by a long inattention to my own private business; I am induced (not from any dislike to the Service I have
                            been engaged in, for I infinitely prefer the Service of my Country to that of any Individual; but by the above mentioned
                            Causes compell’d) to request that Your Excellency will be pleased to accept of this as my Resignation in the Third
                            Pennsylvania Regiment. With the most dutiful Respect I am Your Excellency’s Most Obedient Humble Servant
                        
                            Jon Henderson Capt. 3d P: Regt

                        
                    